 1
                             IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                       FRESNO DIVISION
 3

 4
      SUNG GON KANG, individually and
 5    on behalf of others similarly situated,
                                                            Case No. 1:18-cv-01359-AWI-SKO
 6                     Plaintiff,

 7            v.                                            AMENDED ORDER COMPELLING
                                                            DISCOVERY
 8    CREDIT BUREAU CONNECTION,
      INC.,
 9
                       Defendant.
10

11

12

13          Having considered the parties’ letter briefs regarding their informal discovery dispute and
14   heard argument of counsel at the informal discovery dispute conference held on April 25, 2019,
15   the Court has decided that production of the requested discovery should be and hereby is
16   COMPELLED.
17          The Court finds that the documents requested in Plaintiff’s Request for Production No. 6,
18   namely, Defendant Credit Bureau Connection Inc.’s contract with Norm Reeves Honda and
19   invoices to Norm Reeves Honda are relevant to disputed issues in this action and not privileged.
20   This Order concerns only production of the requested documents; any issues as to the admissibility
21   of these documents at trial are reserved for later ruling.
22          It is therefore ORDERED that:
23          1.     By 9:00 a.m. on Monday, April 29, Defendant Credit Bureau Connection, Inc.
                   shall produce a copy of its contract with Norm Reeves Honda to Plaintiff;
24
            2.     Plaintiff shall maintain this document as confidential and use it only for
25                 purposes of the deposition of Darin Larsen, scheduled for April 30, 2019, until
                   such time as a protective order regarding confidentiality is entered in this case,
26                 at which time the document shall be governed by the terms of such protective
                   order;
27

28
     Case No. 1:18-cv-01359-AWI-SKO
                                      AMENDED ORDER COMPELLING DISCOVERY
 1            3.    Within 21 days of this Order, Defendant Credit Bureau Connection, Inc. shall
                    produce copies of its invoices to Norm Reeves Honda from November 16,
 2                  2017, to the present.
 3

 4   IT IS SO ORDERED.
 5
     Dated:        April 30, 2019                                 /s/   Sheila K. Oberto           .
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     Case No. 1:18-cv-01359-AWI-SKO                  –2–

                                      AMENDED ORDER COMPELLING DISCOVERY
